NOTE: This order is n0nprecedential.
United States Court of A11peaIs
for the Federal Circuit
(Reexaminati0n N0s. 90/006,494, 90/006,681, and
90/007,726)
IN RE NTP, INC.,
2010-1254
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
The Director of the United States Patent a d T d
n ra e-
mark Office moves without opposition for a 25-day exten
sion of time, until September 17, 201G, to file his brief
NTP, Inc. moves without opposition to extend the tim t
e 0
file its reply brief to 34 days from service of the Director’s
b . tx . . .
r1e NTP also moves without opposition to extend the
time to file the joint appendix to 14 days from the date of
service of the reply brief.
Upon consideration thereof

IN RE NTP
IT ls 0RDERE1) THAT:
The motions are granted
SEP 1 4 2010
CC'
S
Date
Brian M. Buroker, Esq.
Raymond T. Chen, Esq.
FOR THE COUR'i‘
lsi J an Horbaly
J an Horbaly
Clerk
U.S. C0|i_§£5¥EEFEALS l'0R
THE ERAL C|RCU|T
SEP 14 2010
JAN HORBALY
CLER-K